ICJ_059_NuclearTests_NZL_FRA_1973-06-22_ORD_01_NA_04_FR.txt. ESSAIS NUCLÉAIRES (DÉCL. NAGENDRA SINGH) 146

contenant aucune réserve excluant manifestement cette compétence.»
(Opinion individuelle de sir Hersch Lauterpacht dans l’affaire de
l’Interhandel, C.I.J. Recueil 1957, p. 118-119.)

Il convient par suite de préciser que même à ce stade préliminaire où
elle vérifie sa compétence prima facie, la Cour doit examiner les réserves
et déclarations affectant le traité qu’une partie invoque comme fondement
de la juridiction de la Cour, ainsi que la validité de ce traité si elle est
contestée en ce qui concerne les parties au différend. A l'issue de cet
examen prima facie, la Court peut conclure:

a) soit qu'il n'existe aucune base possible de compétence de la Cour,
auquel cas, quel que soit le rôle attribué à l’article 41 du Statut, la
Cour ne peut accorder de mesures conservatoires;

b) soit qu’il existe une base possible, mais qu’un examen plus approfondi
s'impose avant de parvenir à une conclusion ferme, auquel cas la
Cour se doit d’examiner à fond sa compétence pour s'acquitter com-
plètement de sa mission judiciaire, ce qui prend du temps, nuit à
l'urgence existant en la matière et risque de porter un tort irréparable
aux droits des parties. C’est une telle situation qui justifie l'indication
de mesures conservatoires.

Ainsi, si la Cour a indiqué des mesures conservatoires en l’espèce, elle
l’a fait sans préjudice des problèmes de substance, juridictionnels ou
autres, qui ne peuvent être actuellement préjugés et devront être appro-
fondis au cours de la phase suivante.

Sir Garfield BARWICK, juge ad hoc, fait la déclaration suivante:

J’ai voté en faveur de l'indication de mesures conservatoires et de l’or-
donnance de la Cour sur la suite de la procédure, convaincu par les dis-
cussions très approfondies auxquelles la Cour a procédé ces dernières
semaines et par mes propres recherches que l’Acte général de 1928 et la
déclaration du Gouvernement français acceptant, avec réserve, la juridic-
tion obligatoire de la Cour constituent l’un et l’autre, prima facie, une
base possible de compétence de la Cour pour connaître des demandes
formulées par la Nouvelle-Zélande dans sa requête du 9 mai 1973 et se
prononcer à leursujet. En outre, selon moi, l’échange de notes diplomatiques
de 1973 entre le Gouvernement néo-zélandais et le Gouvernement fran-
çais démontre, au moins de prime abord, qu’il existe un différend entre ces
gouvernements sur des questions de droit international affectant leurs
droits respectifs.

Enfin, sur la base de la documentation soumise à la Cour, et en particu-
lier des rapports du Comité scientifique des Nations Unies pour l'étude
des effets des rayonnements ionisants, il est raisonnable de conclure que de

15
ESSAIS NUCLÉAIRES (DÉCL. BARWICK) 147

nouveaux dépôts de particules radioactives dans l’environnement territo-
rial de la Nouvelle-Zélande et des îles Cook causeraient probablement des
dommages pour lesquels il ne saurait y avoir de réparation adéquate.

Ces conclusions suffisent à justifier Pindication de mesures conserva-
toires.

J’approuve la forme donnée aux mesures conservatoires, étant entendu
selon moi que les actes prohibés sont ceux des gouvernements et que les
mesures sont indiquées uniquement en relation avec la demande néo-
zélandaise concernant l’inviolabilité de son territoire et de celui des îles
Cook.

MM. FORSTER, GROS, PETRÉN et IGNACIO-PINTO, juges, joignent à l’or-
donnance les exposés de leur opinion dissidente.

(Paraphé) F.A.
(Paraphé) S.A.

16
